DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The amendment filed 4/1/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the removal of the “Prior Art” labels from FIGs. 13A-13C.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
Figures 13A-13C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 2-3 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Applicant’s Admitted Prior Art (AAPA).
Regarding claim 2, in FIGs. 13A-13C of the publication of present application, AAPA discloses a display device comprising: a scan line (1001) extending in a first direction; a capacitor wiring (1008) extending in the first direction, wherein the scan line and the capacitor wiring comprise the same material (paragraph [0006]); a first insulating layer (1012) over the scan line and the capacitor wiring; a semiconductor layer (1013) over the scan line with the first insulating layer interposed therebetween; a first signal line (1003) over and electrically connected to the semiconductor layer (via 1014a); a conductive layer (1014b) over and electrically connected to the semiconductor layer; a second insulating layer (1015) over the first signal line and the conductive layer; a pixel electrode (1007) over the second insulating layer, the pixel electrode electrically connected to the conductive layer through a contact hole (1016) of the second insulating layer; and a second signal line (1004) adjacent to the first signal line with the conductive layer therebetween, wherein the capacitor wiring intersects with the first signal line and the second signal line, wherein the capacitor wiring comprises a region extending in a second direction in which the first signal line extends (see FIG. 13A), wherein the capacitor wiring comprises a region overlapping with the contact hole of the second insulating layer, wherein the conductive layer comprises a region overlapping with the capacitor wiring so that the region of the conductive layer functions as an electrode of a capacitor (see FIG. 13B), wherein a width of the capacitor wiring in a second region overlapping with the first signal line is smaller than a width of the capacitor wiring in a first region overlapping with the conductive layer, wherein the pixel electrode does not overlap with the first signal line, wherein the pixel electrode does not overlap with the second signal line, and wherein the pixel electrode does not overlap with the semiconductor layer.
Regarding claim 3, in FIGs. 13A-13C of the publication of present application, AAPA discloses the first signal line branches from a region not overlapping with the scan line so as to extend in the first direction (see FIG. 13A).
Response to Arguments
Applicant's arguments filed 12/6/2022 have been fully considered but they are not persuasive.
Applicant contends that “there was initial confusion and mislabeling of drawings inconsistent with the disclosure because these are simply described in the original specification as ‘background art’ to the invention (see Background Art section paragraphs [0002]-[0010]). There is no reference to the subject matter of these drawings being ‘to another’ or constituting actual legal statutory ‘prior art.’”
This argument is not persuasive. FIGs. 13A-13C have been labeled “Prior Art”, since at least 2/17/2011, in applications 13/029151, 13/944996, 14/703379, 15/464572, 16/681168 and in each patent that has issued from these applications (8,502,226, 9,048,325, 9, 658,506, 10, 539,845, 10,983,407) and this issue has never been raised. During the prosecution of 16/681168 a rejection of claims 10-11 was made over Applicant’s Admitted Prior Art (FIGs. 13A-13C), in the same way as the present application, and Applicant failed to indicate that FIGs. 13A-13C was the work of Applicant and not available as prior art and instead amended the claims. Further, it doesn’t appear that Applicant has attempted to correct the record in any of the previous Applications or amend the drawings in any of the issued patents. MPEP §2129(I) states “…the examiner must determine whether the subject matter identified as "prior art" is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.” No such credible explanation has ever been provided and as such the subject matter of FIGs. 13A-13C has been considered the work of another in this application and the previous five applications.
Applicant contends that “FIGS. 1A-1B of the ‘781 Patent show a variant embodiment of the foundational work of present FIGS. 13A-13C. This includes similarly situated elements of a pixel, including a scan line 101, a capacitor wiring 104, a first signal line 102A (and implied second signal line of an adjacent pixel), a conductive layer 102B, a pixel electrode 105, and shows other overlap and width features consistent with that of FIGS. 13A-13B. This further establishes that the “Background Art” of presently discussed FIGS. 13A-13C is the foundational work of Applicants and is part of the specification, as filed, which contains further variants of this foundational work.”
This argument is not persuasive. A “variant embodiment of the foundational work of present FIGS. 13A-13C” is not evidence that the subject matter of FIGs. 13A-13C is the work of Applicant. The ‘781 patent does not disclose the subject matter of present FIGs. 13A-13C and therefore does nothing to establish that present FIGS. 13A-13C are the work of Applicant. As this is not a credible explanation, the subject matter of present FIGs. 13A-13C has been considered the work of another.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896